DETAILED ACTION

This communication is in response to Application No. 16/906,908 filed on 6/19/2020.  The amendment presented on 12/8/2021, which amends claims 14, 16, 18, and 22, is hereby acknowledged. Claims 1-22 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/1/2021 and 2/9/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Masurekar et al. (hereinafter Masurekar)(US 2017/0317954).
Regarding claim 1, Masurekar teaches as follows:

receiving a configuration for a set of logical switches and a logical router (the management plane, based on the received logical network definition, generates the necessary configuration data for the logical forwarding elements (e.g., logical switches, logical routers, logical middleboxes, etc.). Based on the generated data, the management plane configures the logical forwarding elements on a set of physical nodes (e.g., host machines, gateway machines, etc.) that implements the logical network, see, paragraph [0035]) that (i) handles data traffic between data compute nodes (DCNs) connected to the logical switches (the first tenant logical router 910 has two logical switches 925 and 930 attached, with one or more data compute nodes coupling to each of the logical switches (not shown in the figure), see, paragraph [0114] and figure 9) and endpoints (interpreted as external network endpoint 935 in figure 9) not connected to the set of logical switches (logical switches 925 and 930 are not connected directly with external network 935, see, figure 9) and (ii) performs stateful services on the data traffic (if the configuration of the TLR 905 includes the provision of stateful services, then the management plane view of the TLR will include active and 
standby SRs for these stateful services, see, paragraph [0116]), the DCNs comprising at least one DCN operating in each datacenter of the plurality of datacenters (each of the host machines shown in the figure includes a managed forwarding element 145, a 
for each datacenter in the plurality of datacenters, defining (the management plane, based on the received logical network definition, generates the necessary configuration data for the logical forwarding elements, see, paragraph [0004]) a centralized routing component for the logical router for handling the data traffic between the DCNs in the datacenter (some embodiments provide other types of logical router implementations in a physical network (e.g., a datacenter network) such as a centralized logical router.    Different types of logical routers (e.g., distributed logical router, multi-layer logical routers, centralized logical router, etc.) and implementation of the different types of logical routers on edge nodes and managed forwarding elements operating on host machines of a datacenter, see, paragraph [0064]) and the endpoints not connected to the set of logical switches (logical switches 925 and 930 are not connected directly with external network 935, see, figure 9); and 
designating one of the centralized routing components as a primary centralized routing component (interpreted as first-tier logical router) and the other centralized routing components as secondary centralized routing components (interpreted as second-tier logical router and logical switch 3 (1240 in figure 12)(the figure includes an external network 1205, two logical routers 1210 and 1220 that are directly connected to the external network (i.e., first-tier logical routers), a second-tier logical router 1230, logical switches 1240-1280, and virtual machines VM1-VM8, see, paragraph [0127] and figure 12),

Masurekar does not explicitly teach a plurality of datacenters but teaches that the logical routers 1210 and 1220 can also be PLRs for different logical networks that are implemented by the physical network infrastructure (see, paragraph [0132] and figure 12).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to implement the datacenter application with each logical network in order to efficiently manage multiple datacenters.  
Regarding claim 2, Masurekar teaches as follows:
defining a distributed routing component for the logical router, wherein the distributed routing component spans the plurality of datacenters and is implemented by host computers in each of the datacenters as well as by edge computing devices to 
Regarding claim 3, Masurekar teaches as follows:
for each datacenter in the plurality of datacenters, defining a transit logical switch that connects the distributed routing component to the centralized routing component defined for the datacenter (the management plane of some embodiments defines a transit logical switch (TLS) for handling communications between the components internal to the logical router (i.e., between the distributed router and the service routers (equivalent to applicant’s centralized routing component)), see, paragraph [0058]).
Regarding claim 4, Masurekar teaches as follows:
defining a backplane logical switch (interpreted as transit logical switches 1030-1040 in figure 11) that connects the centralized routing components in each datacenter to each other (transit LS1 1030 connects SR1 1110 and SR2 1115), wherein the secondary centralized routing components (TLR 1 910) forward data traffic to the primary centralized routing component (PLR 905) via the backplane logical switch (transit LS1 1030)(the management plane also defines separate transit logical switches 1030-1040 between each of the TLRs (including SR1 1110) and the DR 1005 of the PLR, see, paragraph [0117] and figure 11).
Regarding claim 5, Masurekar teaches as follows:

Regarding claim 6, Masurekar teaches as follows:
wherein the primary centralized routing component performs stateful services on (i) data traffic received from secondary centralized routing components, (ii) data traffic received from host computers in the same datacenter as the primary centralized routing component and directed to endpoints not connected to the set of logical switches, and (iii) data traffic received from endpoints not connected to the set of logical switches and directed to DCNs connected to the set of logical switches (the first-tier logical router 1210 (e.g., a PLR of the logical network) has an interface that is connected to the external network 1205 (e.g., through a physical hardware router), an interface for the logical router 1230, and an interface for the logical switch 1240, see, paragraph [0128])(logical router implemented by an edge node provides stateful services, see, paragraph [0034], wherein the first-tier logical router is an edge node).
Regarding claim 7, Masurekar teaches as follows:
wherein the logical router is a first logical router (interpreted as distributed router 330), wherein data traffic received from endpoints not connected to the set of logical switches is previously processed by a second logical router (interpreted as service routers 340 and 350) that directly connects the first logical router to external networks (external network 220)(see, paragraph [0070]-[0071] and figure 3).

wherein the endpoints not connected to the set of logical switches comprise DCNs connected to logical switches that connect to other logical routers (see, paragraph [0068]-[0071] and figure 3).
Regarding claim 9, Masurekar teaches as follows:
wherein the set of logical switches and the logical router are part of a logical network implemented across the plurality of datacenters, wherein the endpoints not connected to the set of logical switches comprise endpoints external to the plurality of datacenters (a logical network topology includes a set of logical network entities that are placed on different logical paths of the network.  Examples of logical network entities in a logical network include logical forwarding elements (e.g., logical L2 and L3 switches, logical routers), logical middleboxes (e.g., logical firewalls, logical load balancers, etc.), and other logical network elements such as a source or destination data compute node (DCN) and a tunnel endpoint, see, paragraph [0037] and figure 3).
Regarding claim 10, Masurekar teaches as follows:
wherein the designation of the primary centralized routing component is based on a user designating the datacenter for which the primary centralized routing component is defined as a primary datacenter for the logical router (the user provides the logical network definition (e.g., logical network topology) to the management plane through a set of application programming interface (API) calls.  The management plane, based on the received logical network definition, generates the necessary configuration data for the logical forwarding elements, see, paragraph [0004]).
Regarding claim 11, Masurekar teaches as follows:

Regarding claim 12, Masurekar teaches as follows:
wherein the stateful services comprise at least one of network address translation and edge firewall services (SRs 340 and 350 may deliver services (i.e., 
functionalities beyond simply routing, such as NAT, firewall, load balancing, etc.) in addition to providing the connection between the logical network and external physical networks, see, paragraph [0071])(stateful services comprising network address translation (NAT), stateful firewall, load balancing, etc., see, paragraph [0034]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Masurekar et al. (hereinafter Masurekar)(US 2017/0317954) in view of Goliya et al. (hereinafter Goliya)(US 2018/0234337).
Regarding claim 13, Masurekar teaches as follows:

logical router implemented by an edge node provides stateful services (see, paragraph [0034]), wherein the first-tier logical router is an edge node.
Masurekar teaches all limitations as presented above except for exchanging routing protocol data between the primary and second centralized routing components.
Goliya teaches as follows:
a method for configuring a logical router of a logical network to peer with one or more neighboring routers through one or more dynamic routing protocols such as Border Gateway Protocol (BGP).  The logical router uses a dynamic routing protocol in order to dynamically exchange routing data with the neighboring routers.  For instance, when a change occurs in the network topology, the logical router and its neighboring routers exchange updated routing information through a set of dynamic routing protocol sessions that is established between the logical router and the other routers (see, paragraph [0004]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masurekar with Goliya to include exchanging routing data with the neighboring routers through one or more dynamic routing protocols as taught by Goliya in order to efficiently update routing information.

Claims 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Masurekar et al. (hereinafter Masurekar)(US 2017/0317954) in view of Agarwal et al. (hereinafter Agarwal)(US 2016/0380925).
Regarding claim 14, Masurekar teaches as follows:
a method for implementing a logical router that spans a plurality of datacenters (a method and tool for automatically configuring a logical router on one or more edge nodes of an edge cluster (e.g., in a hosting system such as a datacenter), see, paragraph [0031])(datacenter network, see, paragraph [0059]), the method comprising: 
receiving a configuration for a set of logical switches and a logical router (the management plane, based on the received logical network definition, generates the necessary configuration data for the logical forwarding elements (e.g., logical switches, logical routers, logical middleboxes, etc.). Based on the generated data, the management plane configures the logical forwarding elements on a set of physical nodes (e.g., host machines, gateway machines, etc.) that implements the logical network, see, paragraph [0035]) that (i) handles data traffic between data compute nodes (DCNs) connected to the logical switches (the first tenant logical router 910 has two logical switches 925 and 930 attached, with one or more data compute nodes coupling to each of the logical switches (not shown in the figure), see, paragraph [0114] and figure 9) and endpoints (interpreted as external network endpoint 935 in figure 9) not connected to the set of logical switches (logical switches 925 and 930 are not connected directly with external network 935, see, figure 9) and (ii) performs stateful 
standby SRs for these stateful services, see, paragraph [0116]), the DCNs comprising at least one DCN operating in each datacenter of the plurality of datacenters (each of the host machines shown in the figure includes a managed forwarding element 145, a local controller 160, and a set of data compute nodes 150, see, paragraph [0043] and figure 1); 
for each datacenter in the plurality of datacenters, defining (the management plane, based on the received logical network definition, generates the necessary configuration data for the logical forwarding elements, see, paragraph [0004]) a centralized routing component for the logical router for handling the data traffic between the DCNs in the datacenter (some embodiments provide other types of logical router implementations in a physical network (e.g., a datacenter network) such as a centralized logical router.    Different types of logical routers (e.g., distributed logical router, multi-layer logical routers, centralized logical router, etc.) and implementation of the different types of logical routers on edge nodes and managed forwarding elements operating on host machines of a datacenter, see, paragraph [0064]) and the endpoints not connected to the set of logical switches (logical switches 925 and 930 are not connected directly with external network 935, see, figure 9); and 
designating one of the centralized routing components as a primary centralized routing component (interpreted as first-tier logical router) and the other centralized routing components as secondary centralized routing components (interpreted as second-tier logical router and logical switch 3 (1240 in figure 12)(the figure includes an 
wherein the secondary centralized routing components (interpreted as second-tier logical router and logical switch 3 (1240) directly connected to the first-tier logical router) forward data traffic, received from DCNs in their respective datacenters and for which stateful services are required (the management plane of some embodiments also configures the SRs of any other second-tier logical router that provides stateful services, on the edge cluster, see, paragraph [0118]), to the primary centralized routing component (the logical router 1230 (equivalent to applicant’s secondary centralized routing component) has a northbound interface for the logical router 1210 (equivalent to applicant’s primary centralized routing component), a southbound interface for the logical switch 1250, and another southbound interface for the logical switch 1260.  These logical switches logically connect VM1 and VM2, respectively, to the other network elements, see, paragraph [0128] and figure 12).
Masurekar does not explicitly teach of configuring a logical network across plurality of datacenters.
Agarwal teaches as follows:
network managers of datacenters provision logical entities such as logical routers and logical switches. A network manager of a datacenter, upon receiving specification of logical network entities, generates a set of configuration data for configuring the host machines of the datacenter for the purpose of implementing the logical network entities. span multiple datacenters in a multi-site environment, one of the datacenters is designated or configured as the primary datacenter or primary site in some embodiments. The network manager of the primary site is responsible for providing the specification for provisioning the global logical entities in all datacenters of the multi-site environment (see, paragraph [0116]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masurekar with Agarwal to include configuring  global logical entities spanning multiple datacenters as taught by Agarwal in order to efficiently manage multi-site environment.
Regarding claim 15, Masurekar teaches as follows:
defining a distributed routing component for the logical router, wherein the distributed routing component spans the plurality of datacenters and is implemented by host computers in each of the datacenters as well as by edge computing devices to which the centralized routing components are assigned in each of the datacenters (the method of some embodiments configures a logical router for the logical network by (1) configuring the distributed component of the logical router on several different host machines as well as one or more edge nodes, and (2) configuring the service components of the logical router only on the edge nodes, see, paragraph [0003]).
Regarding claim 16, Masurekar teaches similar limitations as presented above in the rejections regarding claims 3 and 4.  
Regarding claim 17, Masurekar teaches as follows:

Regarding claim 18, Masurekar teaches as follows:
wherein the primary centralized routing component performs stateful services on (i) data traffic received from secondary centralized routing components, (ii) data traffic received from host computers in the same datacenter as the primary centralized routing component and directed to endpoints not connected to the set of logical switches, and (iii) data traffic received from endpoints not connected to the set of logical switches and directed to DCNs connected to the set of logical switches (the first-tier logical router 1210 (e.g., a PLR of the logical network) has an interface that is connected to the external network 1205 (e.g., through a physical hardware router), an interface for the logical router 1230, and an interface for the logical switch 1240, see, paragraph [0128])(logical router implemented by an edge node provides stateful services, see, paragraph [0034], wherein the first-tier logical router is an edge node).
Regarding claim 19, Masurekar teaches as follows:
wherein the logical router is a first logical router (interpreted as distributed router 330), wherein data traffic received from endpoints not connected to the set of logical switches is previously processed by a second logical router (interpreted as service routers 340 and 350) that directly connects the first logical router to external networks (external network 220)(see, paragraph [0070]-[0071] and figure 3).

wherein the set of logical switches and the logical router are part of a logical network implemented across the plurality of datacenters, wherein the endpoints not connected to the set of logical switches comprise endpoints external to the plurality of datacenters (a logical network topology includes a set of logical network entities that are placed on different logical paths of the network.  Examples of logical network entities in a logical network include logical forwarding elements (e.g., logical L2 and L3 switches, logical routers), logical middleboxes (e.g., logical firewalls, logical load balancers, etc.), and other logical network elements such as a source or destination data compute node (DCN) and a tunnel endpoint, see, paragraph [0037] and figure 3).
Regarding claim 21, Masurekar teaches as follows:
wherein defining the centralized routing components for each datacenter comprises defining an active centralized routing component and a standby centralized routing component for the logical router for each datacenter of the plurality of datacenters (for TLRs, some embodiments implement the SRs in active-standby manner, with one of the SRs designated as active and the other designated as standby.  Thus, so long as the active SR is operational, packets sent by a data compute node attached to one of the logical switches 925 and 930 will be sent to the active SR rather than the standby SR, see, paragraph [0120]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Masurekar et al. (hereinafter Masurekar)(US 2017/0317954) in view of Agarwal et al. (hereinafter .
Regarding claim 22, Masurekar teaches as follows:
the figure includes an external network 1205, two logical routers 1210 and 1220 that are directly connected to the external network (i.e., first-tier logical routers) (equivalent to applicant’s primary centralized routing component), a second-tier logical router 1230 (equivalent to applicant’s secondary centralized routing component), logical switches 1240-1280, and virtual machines VM1-VM8 (equivalent to applicant’s DCNs)(see, paragraph [0127] and figure 12); and 
logical router implemented by an edge node provides stateful services (see, paragraph [0034]), wherein the first-tier logical router is an edge node.
Masurekar in view of Agarwal teaches all limitations as presented above except for exchanging routing protocol data between the primary and second centralized routing components.
Goliya teaches as follows:
a method for configuring a logical router of a logical network to peer with one or more neighboring routers through one or more dynamic routing protocols such as Border Gateway Protocol (BGP).  The logical router uses a dynamic routing protocol in order to dynamically exchange routing data with the neighboring routers.  For instance, when a change occurs in the network topology, the logical router and its neighboring routers exchange updated routing information through a set of dynamic routing protocol sessions that is established between the logical router and the other routers (see, paragraph [0004]).
.

Response to Arguments
Applicant’s arguments with respect to claims 14-22 filed 2/8/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to claims 1-13 filed 2/8/2022 have been fully considered but they are not persuasive. 
Summary of Applicant’s Arguments
In the remarks the applicant argues as follows:
1)  Regarding claim 1, Masurekar does not disclose or suggest a logical router that spans multiple datacenters, or a centralized routing component defined in each of those multiple datacenters.
2)  Regarding claim 1, Masurekar does not disclose or suggest designating one of the centralized routing components as a primary centralized routing component and the other centralized routing components as secondary centralized routing components.

Response to Arguments:

In response to applicant's argument 2), Masurekar teaches the first-tier logical router (equivalent applicant’s primary centralized routing component) and the second-tier logical router (equivalent to applicant’s other centralized routing components)(see, paragraph [0127] and figure 12).  Therefore, it is obvious to designate routers as first-tier and second tier routers before executing routing performance.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597.  The examiner can normally be reached on Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
February 19, 2022